Citation Nr: 1527717	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

With respect to the Veteran's claim for service connection for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized accordingly.

In May 2014, the Veteran testified during a hearing via video conference before the undersigned.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board finds that the Veteran's claim for PTSD, as part of his claim for an acquired psychiatric disorder, has not been completely developed.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Although the Veteran has claimed stressors relating to his periods of military service, there is no indication that there has been an attempt by the RO to verify such.

In an October 2011 stressor statement, the Veteran stated that in December 1989 he was stationed at Albrook AFB, and worked at Howard AFB in Panama during Operation Just Cause.  During this tour of duty, the Veteran contends he was exposed to several traumatic events.  He stated that on December 20, 1989, the war began and combat aircraft attacked the Panamanian Defense Force (PDF) Headquarters with bombs, bullets, and cannon fire.  The Veteran stated that his duty location was within mortar distance of the enemy across the flight line.  The Veteran also reported that travel was limited on and around the base as PDF snipers were prevalent in the area.  In fact, the Veteran reported that the wife of one of the Department of Defense personnel was killed by a sniper attack.  He has also reported that the Howard AFB bowling alley, which he passed on the way to the dining hall, was converted to a temporary morgue during the crisis.  The Veteran stated that he saw the faces and dead bodies of both U.S. forces and the enemy laid out on tables in the bowling alley.  Finally, the Veteran stated that he watched bulldozers burying or pushing the bodies of men and women in civilian attire into make-shift graves on the other side of the road behind the US Army facility fence line.  

As the Veteran has provided the time frame and duty location of the above stressors, upon remand, the RO should attempt to verify the aforementioned stressors, requesting relevant information from the Veteran where necessary and documenting all efforts during the verification process.

VA treatment records show that in August 2012, the Veteran was diagnosed with adjustment disorder with mixed emotional features, and in November 2012, the Veteran was diagnosed with adjustment disorder with depressed mood.

A May 2011 private psychiatric evaluation reflects that the Veteran reported that in 1989, while stationed in Panama, he often felt unsafe and in danger due to the various threats at that time.  Based on the history, psychological evaluation and mental status examination of the Veteran, the examiner found him to be suffering from symptoms which fulfill the DSM criteria for PTSD.  The examiner stated that the Veteran had experienced, witnessed, or been confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of oneself or others and his response involved intense fear, helplessness, or horror.  The examiner also diagnosed co-morbid generalized anxiety disorder.  

In May 2012 and December 2013, the Veteran was afforded VA psychological examinations.  At both examinations, it was determined that the Veteran did not have a diagnosis of PTSD or a mental disorder that conforms with DSM-V criteria.  The Board notes, however, that neither VA examiner took into account the Veteran's reported stressors as noted above.  It appears that the only stressor considered was a report by the Veteran that in 1996 a building that the Veteran resided in while stationed at King Abdul Aziz Airbase, in Dhahran, Saudi Arabia, was bombed 3 days after he had departed the duty location.  As noted above, the Veteran has reported several additional stressors he experienced during his time in Panama during Operation Just Cause.

At a May 2014 Board hearing before the undersigned Acting Veterans Law Judge, the Veteran also testified that while he was in Panama during Operation Just Cause, he was in close proximity to the flight line and feared for his life because he was in range of the PDF.  The Veteran also reported symptoms of hypervigilance, nightmares, sleep impairment, intrusive thoughts, isolation, and exaggerated startle response.  He also stated that the stressors he experienced during service affect his ability to maintain relationships, he has had four marriages since 1998, and impacts his occupational functioning as he has had ten jobs since 2000.  

A May 2014 Vet Center evaluation states that the Veteran presents with symptoms consistent with PTSD, the symptoms had delayed onset, and that the Veteran meets the diagnostic criteria for PTSD.  Behavioral indicators such as marital dysfunction, a history of vocational difficulties, and ongoing treatment with the Guam community based clinic and Guam Vet Center were noted.

Based on the fact that the Veteran has reported and provided testimony on stressors that have not been verified by the RO, or addressed by the VA examiners, the Board finds that the Veteran should also be scheduled for a new VA examination to determine the nature and etiology of any current acquired psychiatric disorder including PTSD, generalized anxiety disorder, and adjustment disorder with depressed mood.

The Veteran has also reported that he has ongoing psychological treatment at the Vet Center.  The record contains treatment through April 2014 only; as such, the RO should obtain and associate any outstanding treatment records pertinent to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file, to include treatment at the Guam Vet Center.

2.  Based on the information provided by the Veteran regarding stressors he experienced in Panama in 1989, the RO should take steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  
Such stressors include the report of combat aircraft attacking the Panamanian Defense Force (PDF) Headquarters with bombs, bullets, and cannon fire, the Veteran's duty location being within mortar distance of the enemy across the flight line, the civilian wife of a U.S. government employee being killed by a sniper, and the bowling alley on Howard AFB being converted to a temporary morgue during Operation Just Cause.

3.  Regardless of whether the stressors are verifiable, schedule the Veteran for an examination by a VA examiner who has not previously examined the Veteran to determine the nature and etiology of any current acquired psychiatric disorder including PTSD, generalized anxiety disorder, and adjustment disorder with depressed mood.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a) After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that he has PTSD due to stressors experienced during service, to include his experiences while stationed in Panama in 1989 during Operation Just Cause, or that any other acquired psychiatric disorder had its onset in or is otherwise related to the Veteran's period of active duty. 

(b) If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in service and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.

(c) The examiner should also specifically discuss and provide an opinion on the May 2011 and May 2014 private opinions which indicate that the Veteran has a diagnosis of PTSD and generalized anxiety disorder.  

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


